Citation Nr: 1821017	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO. 12-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee strain.

2. Entitlement to an increased rating in excess of 10 percent for left knee strain.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 2005 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, in lieu of a hearing, the Veteran requested an informal conference with a decision review officer (DRO). The August 2015 DRO informal conference report has been associated with the record.


FINDINGS OF FACT

1. The Veteran's right knee strain has not been manifested by limitation of flexion to 30 degrees or compensable limitation of extension.

2. The Veteran's left knee strain has not been manifested by limitation of flexion to 30 degrees or compensable limitation of extension.

3. The Veteran is not precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.



CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 10 percent for right knee strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5299-5024, 5260 (2017).

2. The criteria for entitlement to a rating in excess of 10 percent for left knee strain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5299-5024, 5260 (2017).

3. The criteria for a TDIU rating have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for right knee strain and left knee strain was granted in an August 2010 rating decision. An initial 10 percent disability rating was assigned under the provisions of 38 C.F.R. § 4.71a, DC 5299-5024, effective July 1, 2010. In January 2011, the Veteran filed claims for increased ratings for his bilateral knee strain. In the June 2011 rating decision on appeal, the 10 percent ratings for each knee were continued.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. According to the policy in the Rating Schedule, when a disability is not specifically listed, the DC will be "built up," meaning that the first two digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last two digits will be "99." 38 C.F.R. § 4.27. The hyphenated DC 5299-5024 references an unlisted knee condition comparable to tenosynovitis. 38 C.F.R. §§ 4.20, 4.21.

The diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002. 38 C.F.R. § 4.71a, DC 5024.

DCs 5260 and 5261 govern the rating criteria with regard to limitation of motion of the knee. Under DC 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.\

Under DC 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and, 50 percent when limited to 45 degrees.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of increased ratings in excess of 10 percent for right knee strain or left knee strain. The reasons follow.

The evidence indicates that the Veteran's bilateral knee strain is manifested with pain and limitation of motion, but does not result in limitation of flexion to 30 degrees to warrant a 20 percent rating. At worst, the Veteran's flexion in each knee was limited to 135 degrees. For example, during the Veteran's VA examinations in June 2010 and September 2015, the examiner reported right and left knee flexion was limited to 135 degrees. VA examinations in May 2011 and December 2014 showed that the Veteran experienced a full range of motion in both knees. The Veteran's knee strain has not been manifested by any compensable limitation of extension. For example, during the Veteran's VA examinations in June 2010, May 2011, December 2014, and September 2015, the examiners found extension to zero degrees in each knee, which is full extension.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding that either right or left knee flexion was limited to 30 degrees; and against a finding that bilateral knee extension was limited to 15 degrees, both of which are the criteria needed for a 20 percent rating for these motions. Examination results throughout the appeal period show that the Veteran had normal muscle strength and had bilateral knee flexion to 135 degrees, and bilateral knee extension to 0 degrees. Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in a limitation of right or left knee flexion to 30 degrees, or extension to 15 degrees, which would be required for a finding that the Veteran was entitled to a 20 percent disability rating in either knee. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture.

The record reflects that the Veteran complains other symptoms related to his knees. For example, in a June 2010 VA examination, the examiner found tenderness to palpation of the prepatellar region bilaterally. During the May 2011 VA examination, the Veteran complained that his knees would give out, although he stated he did not fall. However, the examiner stated that these symptoms were due to the Veteran's neuropathies and related issues. The examiner stated that the Veteran had no symptoms specifically related to the knee joint itself. In a VA treatment record from January 2012, the Veteran stated that his knees give out, one at a time. 

In the Veteran's VA Form 9, the Veteran complained of locking of his knees and falls. In another VA treatment record from April 2015, the Veteran reported wearing a knee brace and expressed difficulty maintaining balance. In a July 2015 VA examination, the Veteran was found to have hyperactive knee reflexes, and decreased sensation to the knees. However, in VA examinations from December 2014 and September 2015, the Veteran was found to have no joint instability in the knees. The December 2014 VA examiner also opined that the Veteran's knee symptoms of giving out, locking, instability, and swelling were due to the Veteran's service-connected myelitis. During a June 2016 VA examination, the Veteran again reported sensory problems in his lower extremities, his desire to use a cane, and giving out of the knees. The examiner opined that all of the Veteran's symptoms are attributable to the Veteran's service-connected transverse myelitis.

As noted by the May 2011, December 2014, and June 2016 examiners, these symptoms are a result of other service-connected disabilities, however, those disability ratings are not before the Board in the case on appeal. The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Accordingly, these symptoms are not for consideration in the instant case.

In sum, the evidence does not show that a disability rating in excess of 10 percent for right knee strain or left knee strain is warranted under the relevant diagnostic codes. 38 C.F.R. § 4.71a, DCs 5299-5024, 5260, 5261. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claims for increased ratings are denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

III. TDIU

A TDIU rating may be warranted when a Veteran demonstrates the inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities. See 38 C.F.R. § 4.16(a) (2017). Minimum disability rating percentages must be shown for the service-connected disabilities, alone or in combination, to qualify for consideration for a TDIU award under § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability rendering a combined rating of 70 percent or more. Id.

The question of unemployability or the veteran's ability or inability to engage in substantial gainful activity, must be examined in a practical manner. The crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant. See Moore v. Derwinski, 1 Vet. App. 356 (1991).

Marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.

The Board shall consider the nature of the employment and the reason for any termination. 38 C.F.R. § 4.16(a). The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record must reflect some factor that takes the case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2017); Van Hoose, 4 Vet. App. 361(1993). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether the Veteran can perform the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran meets the minimum disability rating percentage threshold for consideration of schedular TDIU. 38 C.F.R. § 4.16(a). The Veteran has at least one disability rated at least 40 percent with additional disabilities that create a combined evaluation of at least 70 percent.

According to the Veteran, he is currently employed full time, working for an industrial safety company named 24 Hour Safety. The Veteran reports that he works with electronics. In the Veteran's VA Form 21-8940, reported that he became too disabled to work as of June 30, 2010, but continued to be employed full time through the date of the application, which was March 30, 2015. The Veteran reported that he graduated from high school and had completed two years of college courses. The Veteran indicated in the form that his current salary was $34,025 annually.

At the August 2015 informal conference, the Veteran stated that he was currently employed full time. At the conference, the Veteran indicated that although he was employed, that he wished to continue his appeal for TDIU. VA treatment records from May 2016 show that the Veteran continued to be employed after the submission of his TDIU application, and the Veteran has not stated that his employment situation has changed.

The Veteran contends that his disabilities make it difficult for him to maintain employment. In a statement in support of claim from April 2015, the Veteran stated that he was forced to quit two jobs because of pain resulting from his disabilities. Despite the references to the jobs the Veteran left, it appears that the Veteran's claim is prospective, as the Veteran contends that he will be unable to continue working in the future because of his service-connected disabilities. Furthermore, as described above, the Veteran currently works full time, despite his complaints of pain.

In a lay statement received in April 2015, the Veteran's coworker described the assistance the Veteran's coworkers provide to him, including bringing him papers at his desk and assisting the Veteran with tasks so that he could remain seated. The Board finds that the assistance rendered to the Veteran by his coworkers does not constitute a protected environment that would lead to a finding of marginal employment under 38 C.F.R. § 4.16(a).

The preponderance of the evidence demonstrates that the Veteran is has been employed full time, at the same position, since June 2013. Despite the Veteran's contentions, the Board notes that TDIU may not be established on the basis of speculation for predicted future unemployability. The fact that the Veteran has maintained full time employment for at least five years, including at the time of application for unemployability benefits, is evidence against a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Remaining VA and private treatment records offer no evidence that would support a finding that the Veteran is unemployable due solely to his service-connected disabilities. The record ultimately reflects the Veteran is capable of physical and sedentary employment, subject to limitations that are not outside the bounds of those adequately contemplated by schedular criteria.

In light of the foregoing, the Board finds the evidence to preponderate against a claim for a TDIU. As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied. See Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee strain is denied.

Entitlement to an increased rating in excess of 10 percent for left knee strain is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


